UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
SUN LIFE ASSURANCE COMPANY OF
CANADA,
                                       ORDER TO DEPOSIT
       Plaintiff,                      FUNDS INTO THE
                                       REGISTRY OF THE COURT
    -against-
                                       17-CV-6054(KAM)(SMG)
ESTATE OF PETER VELEZ (Deceased),
DEENA GRAJALES, and MARILYN
FIGUEROA,

       Defendants.
----------------------------------X
MATSUMOTO, United States District Judge:

          WHEREAS, Interpleader-Plaintiff Sun Life Assurance

Company of Canada (“Sun Life”) has filed a statutory

interpleader action in the above captioned matter under 28

U.S.C. § 1335 concerning a dispute over $110,000 in life

insurance proceeds (the “Proceeds”);

          WHEREAS, Sun Life seeks to deposit the Proceeds into

the Registry of this Court;

          WHEREAS, the deposit of the Proceeds into the Registry

of this Court is a pre-condition to the court having subject

matter jurisdiction over this matter under 28 U.S.C. § 1335, and

the court having considered the papers on file, and for good

cause shown:




                                1
          IT IS SO ORDERED, that Sun Life deposit a check for

$110,000, made payable to the Clerk of the Court, Eastern

District of New York, into the Registry of this Court.   This sum

shall represent the life insurance proceeds due under Sun Life’s

group term insurance policy number 90638-001 issued to Bed, Bath

& Beyond; and it is further

          ORDERED, that as soon as the business of the Clerk’s

office allows, the Clerk shall deposit the sum of $110,000 into

the Court Registry Investment System, Interest Bearing Account;

and it is further

          ORDERED, that the Clerk shall deduct from the income

on the investment a fee equal to ten percent (10%) of the income

earned, but not exceeding the fee authorized by the Judicial

Conference of the United States and set by the Director of the

Administrative Office, pursuant to Local Civil Rule 67.1; and it

is further

          ORDERED, that in all other respects the Proceeds,

including all interest earned thereon up to and including the

date of withdrawal, shall be held pending further order of the

court; and it is further




                                2
          ORDERED that Sun Life shall serve a copy of this order

on the Clerk and the Financial Deputy of this Court pursuant to

Local Civil Rule 67.1.



SO ORDERED.

Dated:   December 4, 2018
         Brooklyn, New York
                                              /s/
                                    Kiyo A. Matsumoto
                                    United States District Judge




                                3
